Exhibit 10.78

 

TERM SHEET The pariies agree to the following settlement terms: • The Board of
Directors and current Committees of the Board shall on a going forward basis
vote, and otherwise act, in accordance with the Company's by-laws and other
governing documents. All meetings shall be called with notice of at least 24
hours, and during business hours if possible, to the Board members and materials
provided in advance; • Notwithstar1ding the bullet point above, the Board of
Directors will not hire a full-time CEO or CFO before July 11, 2018. During that
period, the Board of Directors may continue discussions, negotiations, and
interviews with new and existing candidates. The Board shall have an opportunity
to review any supporting materials provided by the candidates or an executive
search firm. The Board of Directors agree to keep the identities of these
candidates and all information regarding these candidates confidential and not
disclose outside of the Board of Directors, except with regard to a candidate
ultimately hired by the Company; • The Special Transition Committee shall be
disbanded; • Except as otherwise set forth herein, Robert Chioini and Tom Klema
agree they will not hold themselves out as an officer or representative of the
Company or any of its subsidiaries, take any actions directly or indirectly on
behalf of the Company or any of its subsidiaries, or in any way interfere with
the operation of the Company or any of its subsidiaries; • The 2018 Annual
Shareholder Meeting currently scheduled for June 21, 2018, shall be opened,
without action, and then adjourned. The Annual Meeting will be held on or before
July 20, 2018, with all matters to be voted upon based on proxies already voted
and received, and will not be further extended, except as required by law or
court order. For clarity, no director candidate would be elected at the 2018
Annual Shareholder Meeting; • The Company will agree to hold a special
shareholder meeting within 60 days of the 2018 Annual Meeting for the sole
purpose of electing one director to the class which term expires at the 2019
Annual Shareholder Meeting (Class 1). Mr. Chioini will be allowed to run for the
Board seat. The parties dispute and reserve their rights regarding whether the
Board must nominate Chioini and whether the Board may nominate a competing
candidate. All solicitation materials would need to comply with SEC rules; •
Patrick Bagley will resign from the Board effective June 21, 2018. The Company
will pay his director compensation for an additional 30 days; • Robert Chioini
will be deemed to be, for purposes of this order, a member of the Board of
Directors from June 21, 2018 until the special meeting discussed above. If
Chioini is not elected at that special meeting, he will resign immediately as a
member of Board of Directors. Chioini will only be able to act at formal Board
of Directors meetings, in discussions with other Board members, or in connection
with or preparation for Board meetings necessary to carry out his fiduciary
duties. He will receive the Board materials given to other Board members related
to Board activities (other than any materials ad_v rsarial to Chioini, Bagley,
or Boyd, including work product or attorney-client 7 pnvdege);Lkle.tfta /a:_ Pc
.. p rJJW 28023136.2 c/C...

GRAPHIC [g155873koi001.gif]

 


•Notwithstanding anything else in the by-laws, the Chairman of the Board shall
have the authority to call all Board of Directors meetings on his own initiative
or upon the request of two directors; •The parties agree to enter these terms in
the form of a stipulated order in the Oakland County litigation, the current
federal whistle blower lawsuit and any other legal action. Upon entry of this as
a stipulated order in the federal whistle blower lawsuit, the current Oakland
County litigation will be dismissed in its entirety without prejudice; •The
parties agree that these tenns are without prejudice to any claims or defenses
that they have or may present in the Oakland County litigation, the current
federal whistle blower lawsuit and any other legal action; •The parties agree to
continue to negotiate in good faith toward a resolution of the overall dispute
between the parties (including the roles of Klema, Boyd and Chioini), and to
come back to Judge Rosen before July 20, 2018 for a second mediation session.
Judge Rosen will attempt to mediate any disputes over the language of this term
sheet, and, if unsuccessful, the parties may take the dispute to Judge
Michaelson or Judge Potts for resolution; and •This stipulated order supersedes
all prior orders in the Oakland County litigation, other than the order that
"the legal fees incurred by Patrick Bagley and Ronald Boyd with respect to
preparing for and attending the facilitation shall be paid by Plaintiff." -
Robert Chioini Thomas Klema gfc.L ) 2 280231 36.2

GRAPHIC [g155873koi002.gif]

 